                                          Case 3:20-cv-03005-RS Document 160 Filed 06/10/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         STATE OF CALIFORNIA, et al.,
                                  10                                                        Case No. 20-cv-03005-RS
                                                        Plaintiffs,
                                  11
                                                 v.                                         ORDER GRANTING MOTION TO
                                  12                                                        INTERVENE BROUGHT BY CERTAIN
Northern District of California
 United States District Court




                                         ANDREW WHEELER, et al.,                            STATES AND SETTING BRIEFING
                                  13                                                        SCHEDULE
                                                        Defendants.
                                  14

                                  15

                                  16          The attorney generals of certain states other than those appearing herein as plaintiffs have

                                  17   moved to intervene (“State Intervenors”). Defendants take no position on the motion, and

                                  18   plaintiffs have stated they do not oppose it. Good cause appearing, the motion is granted. The

                                  19   State Intervenors’ proposed answer and proposed brief in opposition to a preliminary injunction

                                  20   (Dkt. Nos. 107-1 and 107-2) are deemed filed. Plaintiffs may file a response to the brief not to

                                  21   exceed 20 pages, no later than 5:00 p.m. on June 15, 2020. One attorney designated by the State

                                  22   Intervenors will be permitted to argue on their behalf at the hearing on the motion for preliminary

                                  23   injunction, after the plaintiffs and defendants have been heard.

                                  24

                                  25

                                  26

                                  27

                                  28
                                          Case 3:20-cv-03005-RS Document 160 Filed 06/10/20 Page 2 of 2




                                   1   IT IS SO ORDERED.

                                   2

                                   3   Dated: June 10, 2020

                                   4                                        ______________________________________
                                                                            _ _____________
                                                                            __       _      _____________________
                                                                                            __    __           _ __
                                                                                                               __ _____
                                                                            RICHARD SEEBORG
                                   5                                        United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                                   CASE NO.   20-cv-03005-RS
                                                                             2
